DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 6/21/22. Claims 1 and 20 have been amended. Claim 3 has been cancelled. Claim 21 has been added. Claims 2, 4, 6 - 10 and 12 - 20 are withdrawn due to a restriction requirement without traverse. Claims 1 - 2 and 4 – 21 are now pending.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 6/21/22.   

Election/Restrictions
Claims 1, 5 and 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15 - 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/17/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lawrence Villanueva on 6/23/22.

The application has been amended as follows: 
Rejoin claims 2 and 6 – 20.
Cancel claim 4 without prejudice.
In claim 1, line 3, change “wherein the first sole component”  to  - -  wherein the polyolefin resin  - - 
In claim 1, 3rd and 4th lines from the bottom, change “an ethylene-vinyl acetate copolymer wherein the ethylene-vinyl acetate copolymer comprises a first ethylene-vinyl acetate copolymer having ”  to  - -  two ethylene-vinyl acetate copolymers comprising a first ethylene-vinyl acetate copolymer having  - - 
In claim 2, lines 1-2, change “wherein the polyolefin resin comprises a polyolefin copolymer and an effective”  to  - - wherein the first composition further comprises an effective  - - 
In claim 20, line 1, change “A method of making an article of footwear or a sole component for an article of footwear, the”   to  - -  A method of making the article of footwear of claim 1, the  - - 
In claim 20, line 10, change “wherein the first sole component comprises”  to  - - wherein the polyolefin resin comprises   - - 
In claim 20, 3rd and 4th lines from the bottom, change “an ethylene-vinyl acetate copolymer wherein the ethylene-vinyl acetate copolymer comprises a first ethylene-vinyl acetate copolymer having ”  to  - -  two ethylene-vinyl acetate copolymers comprising a first ethylene-vinyl acetate copolymer having  - - 



REASONS FOR ALLOWANCE
Claims  1 – 2 and 5 - 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest reference of SHIBA et al (US 2006/0154998).  
SHIBA discloses an article of footwear  comprising an upper and a sole structure wherein the sole structure comprises a first sole and a second sole. The second sole is a polyurethane which adheres to the first sole. The first sole is foamed and comprises part of the claimed foamed composition, comprising the claimed ABA block copolymer, ethylene alpha olefin copolymer, and ethylene/polar monomer copolymer wherein the polar monomer comprises acrylate or acetate, but fails to teach that the foam composition comprises a crosslinked reaction product of four different copolymers including two ethylene-vinyl acetate copolymers each having different content of vinyl acetate.
The closest prior art of record fails to teach or render obvious the claimed article of footwear having a polyurethane sole and a polyolefin sole comprising a foam composition, wherein the foam composition comprises a crosslinked reaction product of a first composition comprising an A-B-A block copolymer, wherein each of the A blocks comprise repeat units according to the following formula:

    PNG
    media_image1.png
    372
    297
    media_image1.png
    Greyscale

   where each occurrence of R1 is independently a hydrogen, halogen, hydroxyl, or a substituted or unsubstituted alkyl group having from 1 to 18 carbon atoms, where each occurrence of R2 is independently none or a substituted or unsubstituted alkyl group having from 1 to 8 carbon atoms,  
wherein the B block is a random copolymer of ethylene and a first alpha-olefin, wherein the first alpha-olefin has about 3 to 8 carbon atoms and wherein the A-B-A- block copolymer comprises about 10 percent to about 40 percent of the A blocks by weight based upon an entire weight of the A-B-A block copolymer; 
an olefinic block copolymer, wherein the olefinic block copolymer is a copolymer of ethylene and a second alpha-olefin, wherein the second alpha-olefin has 6 to 12 carbon atoms, and wherein the olefinic block copolymer has one or more blocks rich in the ethylene and one or more blocks rich in the second alpha-olefin; 
an alpha-olefin linking polymer, wherein the alpha-olefin linking polymer is a copolymer of ethylene and a third alpha-olefin, wherein the third alpha-olefin has 3 to 18 carbon atoms; and 
two ethylene-vinyl acetate copolymer comprising a first ethylene-vinyl acetate copolymer having a first vinyl acetate content and a second ethylene-vinyl acetate copolymer having a second vinyl acetate content, wherein the first vinyl acetate content is different from the second vinyl acetate content.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu (Walter) Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765